Dear Representative Faucheux:
You have requested an Attorney General's opinion relative to dual officeholding. Specifically, you inquire whether your position as a state representative would prohibit you from holding employment as legal counsel for the Town of Gramercy. You state this municipality is within District 57.
Louisiana's dual officeholding laws prohibit a state legislator from concurrently holding employment with a municipal government.
LSA-R.S. 42:63 (C) of the state dual officeholding and dual employment law prohibits this arrangement, and provides as follows:
  C.  No person holding an elective office in the government of this state shall at the same time hold another elective office, a full-time appointive office, or employment in the government of this state or in the government of a political subdivision thereof.
  (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
LSA-R.S. 42:62 (9) also states:
  (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions. . . .
LSA-R.S. 42:62 (7) states in part:
  The legislative branch of state government includes the members of the Senate and the House of Representatives. . . .
A legislator holds elective office in the government of this state. The position of employment with the Town of Gramercy comes within the control of the municipal governing authority and, as such, constitutes employment with a political subdivision of the state under LSA-R.S. 42:62 (9).
However, please be advised that if the relationship between you and the Town of Gramercy is one of contract rather than "employment" as defined by LSA-R.S. 42:63 (3), these provisions are not violated.
Also, you should contact the Ethics Commission, 8401 United Plaza Blvd., Suite 200, Baton Rouge, Louisiana, 70809, for any applicable ethical considerations.
I trust this addresses your concerns. Please contact this office should you require further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   BY: __________________________ CARLOS M. FINALET, III ASSISTANT ATTORNEY GENERAL
RPI:CMF, III/mjb